Citation Nr: 0400029	
Decision Date: 01/02/04    Archive Date: 01/21/04

DOCKET NO.  02-18 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Whether new and material evidence has been presented to 
reopen a claim for service connection for bilateral 
bunionettes and calcaneal spurs of the feet.

Whether new and material evidence has been presented to 
reopen a claim for service connection for spondylolysis, L5, 
with post-operative fusion of L5-S1.

Whether new and material evidence has been presented to 
reopen a claim for service connection for a neck disorder and 
herniated disc.

Whether new and material evidence has been presented to 
reopen a claim for service connection for a right shoulder 
disorder.

Entitlement to a compensable rating for callus of the left 
foot, post-operative.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from February 1969 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO).  That decision found that new and material 
evidence had not been presented to reopen claims for service 
connection for bilateral foot, low back, neck and right 
shoulder disorders.  In addition, the decision continued a 
noncompensable rating for callus of the left foot, post-
operative.

The Board has determined that further development is required 
with regard to the veteran's claim for entitlement to a 
compensable rating for a callus of the left foot.  
Accordingly, this claim is the subject of a remand following 
this decision.  The claim will be REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues involving 
whether new and material evidence has been submitted to 
reopen the veteran's claims has been obtained, and the VA has 
satisfied the duty to notify the veteran of the law and 
regulations applicable to these claims, the evidence 
necessary to substantiate these claims, and what evidence was 
to be provided by the veteran and what evidence the VA would 
attempt to obtain on his behalf.

2.  The RO's February 1998 decision, which found that new and 
material evidence had not been submitted to reopen a claim 
for service connection for bilateral bunionettes and 
calcaneal spurs of the feet, was not appealed following the 
RO's notice of denial to the veteran.

3.  The evidence submitted since the RO's February 1998 
decision is not so new and material that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for bilateral bunionettes and 
calcaneal spurs of the feet.

4.  The RO's February 1998 decision, which found that new and 
material evidence had not been submitted to reopen a claim 
for service connection for spondylolysis, L5, with post-
operative fusion at L5-S1, was not appealed following the 
RO's notice of denial to the veteran.

5.  The evidence submitted since the RO's February 1998 
decision is not so new and material that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for spondylolysis, L5, with post-
operative fusion at L5-S1.

6.  The RO's February 1998 decision, which denied service 
connection for a neck disorder with a herniated disc, was not 
appealed following the RO's notice of denial to the veteran.

7.  The evidence submitted since the RO's February 1998 
decision is not so new and material that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for a neck disorder with a herniated 
disc.

8.  The RO's February 1998 decision, which found that new and 
material evidence had not been presented to reopen a claim 
for service connection for a right shoulder disorder, was not 
appealed following the RO's notice of denial to the veteran.

9.  The evidence submitted since the RO's February 1998 
decision is not so new and material that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for a right shoulder disorder.


CONCLUSIONS OF LAW

1.  The RO decision of February 1998, which found that new 
and material evidence had not been submitted to reopen a 
claim for service connection for bilateral bunionettes and 
calcaneal spurs of the feet, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.200, 20.302 (2003).

2.  Evidence received since the February 1998 decision is not 
new and material, and the claim for entitlement to service 
connection for bilateral bunionettes and calcaneal spurs of 
the feet, is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2003).

3.  The RO decision of February 1998, which found that new 
and material evidence had not been submitted to reopen a 
claim for service connection for spondylolysis, L5, with 
post-operative fusion at L5-S1, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.200, 20.302 (2003).

4.  Evidence received since the February 1998 decision is not 
new and material, and the claim for entitlement to service 
connection for spondylolysis, L5, with post-operative fusion 
at L5-S1, is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2003).

5.  The RO decision of February 1998, which found that new 
and material evidence had not been submitted to reopen a 
claim for service connection for a neck disorder with disc 
herniation, is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.200, 20.302 (2003).

6.  Evidence received since the February 1998 decision is not 
new and material, and the claim for entitlement to service 
connection for a neck disorder with disc herniation, is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2003).

7.  The RO decision of February 1998, which found that new 
and material evidence had not been submitted to reopen a 
claim for service connection for a right shoulder disorder, 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.302 (2003).

8.  Evidence received since the February 1998 decision is not 
new and material, and the claim for entitlement to service 
connection for a right shoulder disorder, is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA), Pub. L. No. 106-475, 11 Stat. 2096 (2000) was 
enacted.  The VCAA redefines the VA's obligations with 
respect to its duty to assist the claimant with the 
development of facts pertinent to a claim and includes an 
enhanced duty to notify the claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,623 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.156(a), 3.159 and 
3.326(a) (2003)).  These regulations, likewise, apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendment to 38 C.F.R. § 3.156(a) (relating to the definition 
of new and material evidence) and to the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii) (pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims), which apply to any application to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
the VA's statutory duty to assist him with the development of 
facts pertinent to these claims.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).  Specifically, the RO 
has sought records corresponding to medical treatment 
reported by the veteran.  There are no indications of record 
of any other treatment records that the RO has not obtained 
or attempted to obtain.  Furthermore, the RO notified the 
veteran, in the September 2002 statement of the case, of the 
records that the RO was unable to obtain.

The Board notes the veteran's contention that VA examinations 
would provide evidence in support of his claims.  However, in 
this instance, the Board finds that a remand for VA 
examinations is not warranted at this time.  A VA examination 
would provide evidence as to the current nature of the 
veteran's disabilities, which, for the reasons noted in the 
decision, would not assist the veteran in reopening his 
claims at this time.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claim has also been met, as the RO 
informed him of the need for such evidence in a December 2002 
letter.  See 38 U.S.C.A. § 5103A (West 2002).  This letter, 
which includes a summary of the newly enacted provisions of 
38 U.S.C.A. §§ 5103 and 5103A, also contains a specific 
explanation of the type of evidence necessary to substantiate 
the veteran's claim, as well as which portion of that 
evidence (if any) was to be provided by him and which portion 
the VA would attempt to obtain on his behalf.  The specific 
requirements for a grant of the benefit sought on appeal will 
be discussed in further detail below, in conjunction with the 
discussion of the specific facts of this case.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Factual Background

Bunionettes and Calcaneal Spurs

Service medical records do not contain information regarding 
complaints, findings or treatment for bunionettes or 
calcaneal spurs of either foot.  Service medical records 
indicate that a callus, also characterized as a plantar wart, 
was removed from the heel of the veteran's left foot in 
October 1969, for which service connection was granted.

A September 1977 VA hospital summary noted that the veteran 
presented with bilateral bunionettes and prominent calyces on 
the lateral aspect of both feet.  The veteran underwent 
surgery, bilateral 5th metatarsal arthroplasties were 
performed and large calcaneal spurs were removed from both 
heels.  A November 1977 VA treatment note indicated that the 
veteran was doing well post-operatively.

A September 1977 rating decision denied service connection 
for bilateral bunionettes and calcaneal spurs.  The basis of 
the decision was that the bunionettes and spurs were not 
found to have any relation to the plantar warts and callus 
that were removed during service.

The veteran testified at a hearing held before a compensation 
and pension board at the RO in December 1977.  He stated that 
he sought and received treatment for both feet during 
service, but that treatment was never recorded.  The veteran 
testified that he never had any problems with his feet prior 
to service.  He indicated that he began to get blisters and 
calluses after starting boot camp.

An October 1986 VA hospital summary reported that the veteran 
presented with continued complaints related to the bottom and 
outside of both feet.  Partial 5th metatarsectomies were 
performed on both feet.

A November 1986 rating decision confirmed the previous denial 
of entitlement to service connection for bilateral 
bunionettes and calcaneal spurs of both feet.  The veteran 
appealed this decision.

An April 1988 Board decision denied service connection for 
bilateral bunionettes and calcaneal spurs of the feet.  The 
basis of the Board's decision was that there was no evidence 
to indicate that the veteran's bilateral foot complaints were 
the result of his service-connected callus of the left foot.  
In addition, the Board stated that the evidence of record 
noted the first complaints related to bilateral bunionettes 
and calcaneal spurs was in 1977, several years after service.

A February 1998 rating decision found that new and material 
evidence had not been presented to reopen a claim of service 
connection for bilateral bunionettes and calcaneal spurs of 
the feet.  No new evidence was submitted with the veteran's 
claim

Private treatment notes from 1989, received after February 
1998, noted that the veteran sought treatment for his right 
foot on multiple occasions.  The veteran was treated for an 
abscess of the right foot in February 1989, cellulitus and an 
infection of the right foot in April 1989, and soft tissue 
swelling of the right foot in September 1989.

Spondylolysis, L-5, with post-operative fusion at L5-S1

Service medical records are silent with regard to complaints, 
findings, or treatment related to spondylolysis, L-5 or 
fusion of the L5-S1 vertebrae.  An October 1969 service 
medical record noted a complaint of back pain on the left 
side, but the veteran was diagnosed with muscle strain of the 
shoulder.  No back disability was noted, and no clinical 
findings were recorded.

A May 1974 VA hospital summary indicated that the veteran 
reported a two to three year history of low back pain.  X-
rays showed a bilateral spondylolysis of the fifth lumbar 
vertebra.  The veteran underwent a bilateral posterolateral 
fusion of L-5 and S-1.

A January 1977 rating decision denied service connection for 
spondylolysis, L-5, with postoperative fusion at L5-S1.  The 
basis of the denial was that no back disability was noted in 
service, and the first finding of a back disability was in 
May 1974.

The veteran testified at a hearing held at the RO in December 
1977 before a compensation and pension board.  The veteran 
testified that he injured his back in 1969.  He stated that 
he was hospitalized for three days as a result.  He indicated 
that no x-rays were taken.  The veteran reported that his 
back continued to bother him and gradually got worse after he 
left service.  He noted that he had been having trouble with 
his back since 1972.

A February 1991 private treatment record, for an unrelated 
disability, noted a history of chronic low back pain.

A June 1991 rating decision found that new and material 
evidence had not been presented to reopen a claim for service 
connection for spondylolysis, L-5, with post-operative fusion 
at L5-S1.  The decision stated that the evidence submitted 
with the current claim did not show a relationship between 
the veteran's back disorder and service.

A February 1998 rating decision denied service connection for 
spondylolysis, L5, with post-operative fusion at L5-S1.  The 
decision indicated that no evidence had been submitted 
regarding the veteran's back disorder.

Neck Disorder and Herniated Disc

Service medical records are negative for complaints, 
findings, or treatment related to a neck disorder or 
herniated disc.

A February 1998 decision denied service connection for a neck 
disorder and herniated disc on the basis that no treatment 
for a neck disorder or herniated disc was shown in service.


Right Shoulder Disorder

Service medical records indicate that the veteran was treated 
for a right shoulder muscle strain in October 1968.  The June 
1970 separation examination report noted that the upper 
extremities were within normal limits.

An October 1973 rating decision denied service connection for 
residuals of a muscle sprain of the right shoulder.  The 
basis of the denial was that no disability was noted at the 
last examination, which was the veteran's separation from 
service.

Private treatment notes from April to June of 1997 indicated 
that the veteran sought treatment for his right shoulder.  He 
reported an old injury, but did not specify as to the nature 
of such injury.  The June 1997 treatment note reported that 
an x-ray showed what appeared to be an old distal clavicle 
fracture.

A February 1998 decision found that new and material evidence 
had not been submitted to reopen a claim for service 
connection for a right shoulder disorder.

III.  Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall open the claim and review the former 
disposition of the claim."  Therefore, once an RO decision 
becomes final under section 7105(c), absent submission of new 
and material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); See 
Flossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, 155 F.3d at 1363.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  As noted 
above, the most recent denial of the claims was in February 
1998.  In Evans, the Court indicated that the newly presented 
evidence need not be probative of all the elements required 
to award the claim, but need only tend to prove each element 
that was a specified basis for the last disallowance.  Id. at 
284.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


IV.  Analysis

Bunionettes and Calcaneal Spurs

Because the RO previously denied the veteran's claim 
regarding bilateral bunionettes and calcaneal spurs of the 
feet in February 1998, and because the veteran did not file a 
timely appeal, see 38 U.S.C.A. § 7105(a)-(b); 38 C.F.R. 
§§ 20.200, 20.302, the doctrine of finality as enunciated in 
38 U.S.C.A. § 7105(c) applies.  As such, the veteran's claim 
for this benefit may only be reopened if he submits new and 
material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Barnett v. Brown, 83 F.3d at 1383.  The VA must 
review all of the evidence submitted since the last 
disallowance, in this case the RO's February 1998 rating 
decision, in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999). 

The Board notes that the claim was initially denied in a 
September 1977 rating decision on the basis that there was 
found to be no relationship between the veteran's current 
bilateral foot disability and complaints during service.  The 
veteran's claim was again denied in an April 1988 Board 
decision.  The Board decision stated that there was no 
evidence of a relationship between the veteran's current 
bilateral foot complaints and his service-connected left foot 
disability.  In addition, the Board indicated that the 
current bilateral foot disability was not noted until 1977, 
several years after service.  Of record at the time of the 
April 1988 Board decision were the veteran's service medical 
records, a September 1977 VA hospital summary, testimony at a 
hearing held in December 1977 before members of a 
compensation and pension board, and an October 1986 VA 
hospital summary.

The basis for the February 1998 denial was that new and 
material evidence had not been presented to reopen the claim 
for service connection for bilateral bunionettes and 
calcaneal spurs of the feet.  No new evidence regarding the 
veteran's foot disabilities was submitted between the April 
1988 Board decision and the February 1998 denial.  

The evidence submitted with the current claim includes 
private treatment records from 1989 documenting treatment for 
various disorders of the right foot.  Nothing in the evidence 
of record suggests that this treatment was related to the 
veteran's currently claimed disorder.  It was previously 
established that the veteran has been treated for bilateral 
bunionettes and calcaneal spurs of the feet.  What was 
lacking before and is still lacking is evidence linking the 
veteran's current disorder to service.  The evidence 
submitted ehances in no way the prospects of establishing 
inservice origins for the claimed condition.  Consequently, 
the Board finds that the evidence submitted since the 
February 1998 denial does not contribute to a more complete 
picture of the circumstances surrounding the veteran's claim 
for entitlement to service connection for bilateral 
bunionettes and calcaneal spurs of the feet, which, in 
fairness, would warrant additional consideration of the 
matter at hand.  Hodge, supra.

Spondylolysis, L5, with post-operative fusion at L5-S1

Because the RO previously denied the veteran's claim for 
entitlement to service connection for spondylolysis, L-5, 
with post-operative fusion at L5-S1 in February 1998, and 
because the veteran did not file a timely appeal, see 
38 U.S.C.A. § 7105(a)-(b); 38 C.F.R. §§ 20.200, 20.302, the 
doctrine of finality as enunciated in 38 U.S.C.A. § 7105(c) 
applies.  As such, the veteran's claim for this benefit may 
only be reopened if he submits new and material evidence.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Barnett v. 
Brown, 83 F.3d at 1383.  The VA must review all of the 
evidence submitted since the last disallowance, in this case 
the RO's February 1998 rating decision, in order to determine 
whether the claim may be reopened.  See Hickson v. West, 12 
Vet. App. 247, 251 (1999). 

The basis for the initial denial in a January 1977 rating 
decision was that no back disability was noted in service, 
and the first evidence of a back disability was in May 1974, 
four years after service.  The evidence of record at the time 
of this denial was the veteran's service medical records, and 
a May 1974 VA hospital summary.  Evidence submitted prior to 
the June 1991 denial consisted of a February 1991 private 
treatment record, and the veteran's statements and testimony 
at a hearing held at the RO in December 1977 before a 
compensation and pension board.

No new evidence has been submitted with the current claim 
regarding the veteran's back disorder.  What is still lacking 
in the record is evidence linking the veteran's back disorder 
to service.  Consequently, the Board finds that no new and 
material evidence has been submitted since the February 1998 
denial that would contribute to a more complete picture of 
the circumstances surrounding the veteran's claim for 
entitlement to service connection for spondylolysis, L5, with 
post-operative fusion at L5-S1, which, in fairness, would 
warrant additional consideration of the matter at hand.  
Hodge, supra.

Neck Disorder and Herniated Disc

Because the RO previously denied the veteran's claim for 
entitlement to service connection for a neck disorder with a 
herniated disc in February 1998, and because the veteran did 
not file a timely appeal, see 38 U.S.C.A. § 7105(a)-(b); 
38 C.F.R. §§ 20.200, 20.302, the doctrine of finality as 
enunciated in 38 U.S.C.A. § 7105(c) applies.  As such, the 
veteran's claim for this benefit may only be reopened if he 
submits new and material evidence.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); Barnett v. Brown, 83 F.3d at 1383.  The 
VA must review all of the evidence submitted since the last 
disallowance, in this case the RO's February 1998 rating 
decision, in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999). 

The basis for the prior final denial was that a neck disorder 
with herniated disc was not shown in service.  Of record at 
the time of the previous denial were the veteran's service 
medical records.

The veteran has not submitted any new evidence with the 
current claim.  There is no indication of record of a 
currently diagnosed neck disorder, or inservice complaints 
related to a neck disorder.  Consequently, the Board finds 
that the evidence submitted since the February 1998 denial 
does not contribute to a more complete picture of the 
circumstances surrounding the veteran's claim for entitlement 
to service connection for a neck disorder and herniated disc, 
which, in fairness, would warrant additional consideration of 
the matter at hand.  Hodge, supra.

Right Shoulder Disorder

Because the RO previously denied the veteran's claim for 
entitlement to service connection for a right shoulder 
disorder in February 1998, and because the veteran did not 
file a timely appeal, see 38 U.S.C.A. § 7105(a)-(b); 
38 C.F.R. §§ 20.200, 20.302, the doctrine of finality as 
enunciated in 38 U.S.C.A. § 7105(c) applies.  As such, the 
veteran's claim for this benefit may only be reopened if he 
submits new and material evidence.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); Barnett v. Brown, 83 F.3d at 1383.  The 
VA must review all of the evidence submitted since the last 
disallowance, in this case the RO's February 1998 rating 
decision, in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999). 

The basis for the initial denial was that a right shoulder 
disorder was not noted on the veteran's last examination.  
The evidence of record at the time of the denial was the 
veteran's service medical records.  Prior to the February 
1998 denial, the veteran submitted private treatment records 
noting treatment for the right shoulder in 1997.  However, 
there was no evidence of record linking those complaints to 
service.

No new evidence regarding the veteran's right shoulder 
disorder has been submitted with the current claim.  There is 
still no evidence of record linking a currently diagnosed 
right shoulder disorder to service.  Consequently, the Board 
finds that the evidence submitted since the February 1998 
denial does not contribute to a more complete picture of the 
circumstances surrounding the veteran's claim for entitlement 
to service connection for a right shoulder disorder, which, 
in fairness, would warrant additional consideration of the 
matter at hand.  Hodge, supra.

ORDER

New and material evidence has not been presented to reopen a 
claim for service connection for bilateral bunionettes and 
calcaneal spurs.

New and material evidence has not been presented to reopen a 
claim for spondylolysis, L5, with post-operative fusion of 
L5-S1.

New and material evidence has not been presented to reopen a 
claim for service connection for a neck disorder and 
herniated disc.

New and material evidence has not been presented to reopen a 
claim for service connection for a right shoulder disorder.


REMAND

The record indicates that the veteran is currently 
incarcerated at the Texas Department of Corrections.  
However, there is no indication that the RO has sought to 
obtain any treatment records regarding the veteran's left 
foot from the correctional facility where the veteran is 
currently incarcerated.

In addition, the Board notes that schedule of ratings for 
skin conditions was changed, effective August 30, 2002.  See 
67 Fed. Reg.     The Board notes that the veteran has not 
been provided with a copy of the amended criteria.

Accordingly, the claim is REMANDED for the following:


1.  Make arrangements with the 
appropriate official at the Texas 
Department of Corrections to obtain any 
treatment records pertaining to the 
veteran's left foot.  If no such records 
are available, this fact should be 
documented in the veteran's claims 
folder.

2.  Upon completion of the requested 
development above and ensuring that the 
provisions of the Veteran's Claims 
Assistance Act of 2000 have been complied 
with, the RO should readjudicate this 
claim.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a SSOC.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  In 
particular, the SSOC should contain a 
copy of the new criteria applicable to 
the veteran's disability.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.





	                     
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



